 In the Matter of CONSOLIDATED VULTEE AIRCRAFTCORPORATIONandINTERNATIONAL ASSOCIATION OF MACHINISTS,DISTRICT LODGE 776,A. F. L.Case No. 16-R-1181?.-Decided October -02,1945Messrs. Harry Harrisand Il'.S. Lindsey,of Fort Worth, Tex., forthe Company.Messrs. J. D. SmithandL. C. Mulholland,of Fort Worth, Tex.,for the Union.Mr. Gilberto Ramirez,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TILE CASEUpon an amended petition duly filed by International Associationof Machinists, District Lodge 776, A. F. L., herein called the Union,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Consolidated Vultee Aircraft Corpora-tion (Fort Worth Division), Fort Worth, Texas, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Glenn L. Moller, Trial Exam-iner.The hearing was held at Fort Worth, Texas, on Julie 22, 1945.The Company and the Union appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-examine ,,witnesses, and to introduce evidence bearing on the issues.At the hearing the Company moved to dismiss the petition, allegingthat because of reductions in personnel the Union did not then repre-sent a majority or a substantial number of the employees in the pro-posed unit.The Trial Examiner reserved ruling for the Board on theCompany's motion.For reasons discussed in Section III,infra,themotion is denied.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmedAll partieswere afforded an opportunity to file briefs with the Board.1The Company also moved to postpone the hearing for the same reason advanced in itsmotion to dismiss the petition.The Trial Examiner properly denied this motion.64 N L. R. B., No 73400 CONSOLIDATED VULTEE AIRCRAFT CORPORATION401Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.TIIE BUSINESS OF THE COMPANYConsolidated Vultee Aircraft Corporation, a Delaware corporation,operates a plant at Fort Worth, Texas, known as the Fort WorthDivision, at which it is engaged in the manufacture of airplanes.TheFort Worth Division uses annually raw materials valued in excess of$500,000, of which more than 50 percent is shipped from points out-side the State of Texas. It produces annually airplanes valued inexcess of $1,000,000, substantially all of which are transported topoints outside the State of Texas.The Company admits that, as at its Fort Worth Division, it isengaged in commerce within the meaning of the National LaborRelations Act.II.TIIE ORGANIZATION INVOLVEDInternationalAssociation ofMachinists,DistrictLodge 776,A. F. L., is a labor organization admitting to membership employeesof the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untiltheUnion has been certified by the Board in an appropriate unitcomprised of these employees.A statement of a Field Examiner, introduced into evidence at thehearing, indicates that about the middle of May 1945, the Unionrepresented a substantial number of employees in the unit hereinafterfound appropriate .2At the hearing and in its brief the Company moved for a dismissalof the petition contending in effect, that no question concerningrepresentation existed on June 22, 1945, the date of the hearing, be-cause it was "probable" that the Union did not then represent eithera majority or a substantial number of employees in the unit petitionedfor.In support of its position the Company urged that it had there-tofore, because of production cut-backs, reduced by 50 percent itspersonnel throughout the plant, including employees in the categoriescovered by the petition; and, also, that further reductions affectingthese categories were anticipated.2The Field Examiner reported that the Union submitted 184 authorization cards, 106 ofwhich bore names appearing on the Company's pay roll and that the pay roll containedthe names of 311 employees in the proposed unit.This pay roll apparently covered aperiod during the first half of May 1945.670417-46-vol 64-27 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe are unable to agree with the Company's position. The Boardrequires a petitioning union to submitprima facieevidence of repre-sentation among the employees in the appropriate unit for the solepurpose of determining whether the petitioner has sufficient interestto justify setting in motion the Board's investigatory machinery.Thisrequirement is merely an administrative safeguard to insure againstfrivolous use of the Board's processes.The Field Examiner's reportshows that the petitioner adduced suchprima facieevidence.Weperceive no impelling reason for requiring the Union to show a con-tinued substantial interest to the date of the hearing.3 In any event,there is nothing in the record that vitiates the showing of interestmade by the Union 4 Thus, even if the unit petitioned for has con-tracted, there is no basis for assuming that those who did not signauthorization cards were not discharged in the same proportion asthose who did.'We shall rely upon the showing of interest in the proposed unitwhich the Union made at the time its authorization cards were receivedand checked by the Board's Field Examiner.eWe find that a questionaffecting commerce has arisen concerning the representation of em-ployees of the Company, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the Act.Iv. THE APPROPRIATE UNITAs a result of Board-directed elections in prior representation pro-ceedings, the Union has been certified as collective bargaining represen-tative of the Company's production and maintenance employees andthe timekeepers at the plant here involved.7The Union now seeksa unit of all tool planners, tool designers, and tool liaison employees,not performing manual work," at the Company's Fort Worth, Division,8Matter ofSunset Motor Lines,59 N L R. B. 1434.4 A Company representative testified that on or about May 25, 1945,about 50 percent ofthe employees,including tool planners,tool designers,and tool liaisonmen, which are thejob classifications included in the proposed unit, Meredischarged;but no evidence wasintroduced by the Company showing thechanges causedby the allegedreductions amongthese threecategories.However,in an affidavitdated July 2, 1945, and attached to itsbrief, the Company states that119 employees from amongthese categories had been dis-charged since January1,1945, of whom 72had been discharged since May28, 1945.Somewhat contrary testimony was given by a tool planner,called asa witness by theUnion, who stated that no toolplannershad been laid off and thattool liaison men werenot discharged but were transferredto tool planning.In its brief the Company urgesas an additional ground for dismissingthe petition thefailureof the Union to present proof at thehealing of the numberof employees in eachcategory involved in the unit and of the total number in such unitwe herebyreject thiscontention since the union is not under a burden of introducing such evidenceMatter of If. P. Moller, Inc,56 N L R. B. 16.Matterof ConsolidatedAircraftCorporation,Certification of Representatives Issued bythe Board on March 10, 1943;Matterof ConsolidatedVultee AircraftCorporation,Cer-tification of Representatives issued by the Board on March 9, 19458The Company employs a fewdesigners who perform manual work.These employeesare now includedin the unitof production and maintenance employees.Matter of Con-solidated Vultee Aircraft Corporation,61 N. L. R. B. 869. Tool planners and tool liaisonmen perform no manual work.I. CONSOLIDATED VULTEE AIRCRAFT CORPORATION403excluding foremen, assistant foremen, confidential clerks, and super-visory employees.The classifications sought herein comprise all theremaining non-supervisory and non-confidential classifications in thetooling department not presently represented by the Union. The Com-pany opposes the establishment of such a unit on the grounds that (1)these employees perform highly skilled professional services and dono manual work, and (2) a little over 4 months prior to the filing ofthe first amended petition in the instant case, the Union had petitionedthe Board for a unit of tool planners and tool proofers but the petitionhas been dismissed.)The tool planners, tool designers, and tool liaison men are highlyskilled employees engaged, respectively, in the planning of toolingneeds, the designing of tools, and the investigation of tooling prob-lems.They do no manual work.10 Each of these categories of em-ployees comprises a subdivision of the tooling department.At thehead of each subdivision is a project engineer.All these employees are,however, under the general supervision of the chief tool engineer, whois the head of the tooling department.Their respective jobs requireinterrelated technical skills and knowledge.All are paid on an hourlybasis and work in the same plant area 11These employees perform an essential part of the Company's pro-ductive process.Although the fact that they do technical or pro-fessionalwork may be a reason for excluding them from a unitconsisting of production and maintenance employees,12 it cannot op-erate to prevent their inclusion in an appropriate unit."Nor doesthe dismissal of the Union's petition of October 31, 1944, for a unitconsisting of tool planners and tool proofers have any relevancy tothe determination of the appropriate unit in the instant case.Thereis no rule or policy of this Board which precludes the inclusion in aunit of a given classification of employees merely because of the ad-ministration dismissal within the preceding year of a petition whichincluded that classification.%Under all the circumstances, we find that the tool planners, tooldesigners, and tool liaison employees of the Company, not performingmanual work, constitute an homogeneous group and 'may function9On October 31, 1944, the Union filed a petition in Case No 16-R-1113, for a unit con-sisting of these two categories.No hearing was held on this petition, which was dismissedadministratively.w See footnote8, supra.11This area is called the factory office. In addition to working in this area, a tool liaisonman is required to go through the plant, and possibly, to the engineering department inthe general offices13 SeeMatter of Consolidated Vultee Aircraft Corporation,61 N L It. B. 869, where toolliaison employees were not included in the unit of production and maintenance employeesof the plant here involved because of the technical nature of their work. See alsoMatterof Lockheed Aircraft Corporation,58 N. L. R. B. 118813Matter of Lockheed Aircraft Corporation,58 N. L. R. B. 1188;Matter of General Elec-trio Company,57 N L R B 81. 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDtogether for collective bargaining purposes.Accordingly, we findthat all tool planners, tool designers, and tool liaison employees ofthe Company, not performing manual work, excluding foremen, as-sistant foremen, confidential clerks, and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe Company impliedly contends that no election should be heldat the present time because of impending changes in the unit. Itrelies in part on the testimony of a company official that approxi-mately 10,000 employees, practically 50 percent of the total coin-plement, had been dismissed between January 19, 1945, and the dateof the hearing,'' and that 6,000 additional employees might be dis-missed by the end of December 1945, at the rate of 1,000 per month.Significantly, however, he did not know of any projected reductionamong tool planners, tool designers, and tool liaison men, and statedthat the Company would continue to use these categories of employees.Also, no statistical account was given at the hearing of changes intheir number during the preceding months.15The record is barren of any evidence that the Company has takensteps to close the plant or to liquidate the tooling department, anditdoes not appear that the employees in the appropriate unit willbe engaged in a totally different type of work.At best, the Coin-pany's evidence would indicate that there may be a further reductionin the number of employees in the unit; we have held that a merereduction in the number of employees in a unit is not in and of itselfsufficient reason for dismissing a petition or postponing an election;16clearly, there has been no material change in the unit herein petitionedfor, and none is expected, which would justify the postponement ofan election. 17We hold, therefore, that the policies of the Act willbest be effectuated by conducting an election forthwith.Accordingly, we shall direct that the question concerning repre-sentation which has arisen be resolved by an election by secret ballotamong the employees in the appropriate unit who were employedduring the pay-roll period immediately preceding the date of theDirection of Election herein, subject to the limitations and additionsset forth in the Direction.14The original petition was docketed January 22,1945, and the first amended petitionwas docketed May 11, 1945.15 See footnote 4,supraleMatter of Bernard Shapiro and Monroe Shapiro,partners,d/a/b Reliable Nut Com-pany,63 N L.It.B 357.17 Cf.Matter of Armour & Company,62 N. L. R. B. 1194. CONSOLIDATED VULTEE AIRCRAFT CORPORATIONDIRECTION OF ELECTION405By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain represen-tatives for the purposes of collective bargaining with ConsolidatedVultee Aircraft Corporation (Fort Worth Division), Fort Worth,Texas, an election by secret ballot shall be conducted as early as possi-ble, but not later than thirty (30) days from the date of this Direc-tion, under the direction and supervision of the Regional Directorfor the Sixteenth Region, acting in this matter as agent for the Na-tional Labor Relations Board, and subject to Article III, Sections 10and 11, of said Rules and Regulations, among the employees in theunit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding any whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whetheror not they desire to be represented by International AssociationofMachinists, District Lodge 776, A. F. L., for the purposes ofcollective bargaining.MR.GERARD D. RETLLY took no partinthe considerationof theabove Decision and Direction of Election.